 Case 19-03014       Doc 11     Filed 10/09/19       Entered 10/09/19 08:49:27        Page 1 of 5




                            IN THE UNITED STATES BANKRUPTCY
                                COURT FOR THE DISTRICT OF
                            CONNECTICUT - HARTFORD DIVISION

     In re:                                          §     Chapter 11
                                                     §
     CLINTON NURSERIES, INC.,                        §     Case No.       17-31897 (JJT)
     CLINTON NURSERIES OF                            §     Case No.       17-31898 (JJT)
     MARYLAND, INC., CLINTON                         §     Case No.       17-31899 (JJT)
     NURSERIES OF FLORIDA, INC.,                     §     Case No.       17-31900 (JJT)
     and TRIEM LLC,                                  §
                                                     §     Jointly Administered Under
                            Debtors.                 §     Case No. 17-31897 (JJT)
    _________________________________                §
                                                     §
     CLINTON NURSERIES, INC.,                        §     Adv. Pro. No. 19-03014 (JJT)
     CLINTON NURSERIES OF                            §
     MARYLAND, INC., CLINTON                         §
     NURSERIES OF FLORIDA, INC.,                     §
     and TRIEM LLC,                                  §
                                                     §
                                 Plaintiffs,         §
                                                     §
                      vs.                            §
                                                     §
     WILLIAM K. HARRINGTON,                          §
     UNITED STATES TRUSTEE,                          §
     REGION 2                                        §
                                                     §
                                 Defendant.          §
                                                     §
     _________________________________               §

      APPELLEE, UNITED STATES TRUSTEE’S, DESIGNATION OF
   ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

       Pursuant to Federal Rule of Bankruptcy Procedure 8009(a)(2), William K. Harrington,

the United States Trustee for Region 2, as appellee, respectfully files his designation of

additional items to be included in the record on appeal in connection with the appeal of the

Ruling and Order Converting Contested Motion to Adversary Proceeding and Memorandum of

Decision Dismissing Adversary Proceeding for Failure to State Claims Upon Which Relief Can

Be Granted (Dkt. No. 835) filed by debtor-appellants, Clinton Nurseries, Inc., Clinton Nurseries

                                                 1
 Case 19-03014       Doc 11     Filed 10/09/19       Entered 10/09/19 08:49:27   Page 2 of 5



of Maryland, Inc., and Clinton Nurseries of Florida, Inc.

                                     I. Documents Filed in
     In re Clinton Nurseries, Inc., et al., Case No. 17-31897 (JJT) (jointly administered)

 Item Dkt. Docket                             Docket Description
 No. No. Entry
           Date
 1.   1    1218/2017 Chapter 11 Voluntary Petition
 2.   26   12/21/2017 Order Directing Joint Administration of Cases Pursuant to Fed. R.
                      Bankr. P. 1015(b)
 3.   86   1/16/2018 Declaration About Individual Debtor's Schedules, Summary of
                      Assets and Liabilities, Schedules for Non-Individual, Schedules
                      include A, B, D, E, F, G, H, Statement of Financial Affairs, Equity
                      Security Holders, Statement of Corporate Ownership
 4.   668 4/5/2019    Order on the United States Trustee's Motion for an Order Setting
                      Forth a Timetable for Filing and Confirming a Plan of
                      Reorganization, or, in the Alternative, Dismissing or Converting
                      the Debtors’ Chapter 11 Cases to Ones Under Chapter 7 of the
                      Bankruptcy Code
 5.   711 5/30/2019 Scheduling and Briefing Order Pertaining to the Hearing on the
                      Debtors’ Motion to Determine Amount of Chapter 11 Quarterly
                      Fees Pursuant to 28 U.S.C. § 1930(a)(6)
 6.   717 6/7/2019    Disclosure Statement Relating to Debtors' Joint Plan of
                      Reorganization Under Chapter 11 of the Bankruptcy Code
 7.   718 6/7/2019    Debtors' Joint Plan of Reorganization Under Chapter 11 of the
                      Bankruptcy Code
 8.   857 9/11/2019 Notice of Appeal by Clinton Nurseries, Inc., Clinton Nurseries of
                      Maryland, Inc., and Clinton Nurseries of Florida, Inc.
 9.   891 9/27/2019 Transcript of Motion Hearing Held Before the Honorable James J.
                      Tancredi, United States Bankruptcy Judge, on July 31, 2019
 10.  892 9/27/2019 Transcript of Motion Hearing Held Before the Honorable James J.
                      Tancredi, United States Bankruptcy Judge, on August 14, 2019

                                   II. Documents Filed in
             In re Clinton Nurseries of Maryland, Inc., Case No. 18-31898 (JJT)

 Item Dkt. Docket                             Docket Description
 No. No. Entry
           Date
 11.  1    12/18/2017 Chapter 11 Voluntary Petition
 12.  28   1/16/2018 Declaration Under Penalty of Perjury for Non-Individual Debtors,
                      Summary of Assets and Liabilities, Schedules for Non-Individual,
                      Schedules include A, B, D, E, F, G, H, Statement of Financial
                      Affairs, Equity Security Holders, Disclosure of Compensation of
                      Attorney for Debtor, Statement of Corporate Ownership

                                                 2
 Case 19-03014       Doc 11     Filed 10/09/19       Entered 10/09/19 08:49:27      Page 3 of 5



                                  III. Documents Filed in
              In re Clinton Nurseries of Florida, Inc., Case No. 18-31899 (JJT)

 Item Dkt. Docket                             Docket Description
 No. No. Entry
           Date
 13.  1    12/18/2017 Chapter 11 Voluntary Petition
 14.  28   1/10/2018 Amended Voluntary Petition
 15.  29   1/16/2018 Declaration Under Penalty of Perjury for Non-Individual Debtors,
                      Summary of Assets and Liabilities, Schedules for Non-Individual,
                      Schedules include A, B, D, E, F, G, H, Statement of Financial
                      Affairs, Equity Security Holders, Disclosure of Compensation of
                      Attorney for Debtor, Statement of Corporate Ownership

                                    IV. Documents Filed in
                          In re Triem LLC, Case No. 18-31900 (JJT)

 Item Dkt. Docket                             Docket Description
 No. No. Entry
           Date
 16.  1    12/18/2017 Chapter 11 Voluntary Petition
 17.  29   1/16/2018 Declaration Under Penalty of Perjury for Non-Individual Debtors,
                      Summary of Assets and Liabilities, Schedules for Non-Individual,
                      Schedules include A, B, D, E, F, G, H, Statement of Financial
                      Affairs, Equity Security Holders, Disclosure of Compensation of
                      Attorney for Debtor, Statement of Corporate Ownership

                                     V. Documents Filed in
      Clinton Nurseries, Inc., et al. vs. William K. Harrington, A.P. No. 19-03014 (JJT)

 Item Dkt. Docket                                     Docket Description
 No. No. Entry
           Date
 18.  7    9/11/2019          Notice of Appeal by Clinton Nurseries, Inc., Clinton Nurseries of
                              Maryland, Inc., and Clinton Nurseries of Florida, Inc.

                                       VI. Docket Reports

19.    Docket Report, In re Clinton Nurseries, Inc., et al., Case No. 17-31897 (JJT) (jointly
administered).

20.   Docket Report, Clinton Nurseries, Inc., et al., v. William K. Harrington, Adv. Pro. No.
19-03014 (JJT).




                                                 3
 Case 19-03014     Doc 11      Filed 10/09/19       Entered 10/09/19 08:49:27       Page 4 of 5



Dated: October 9, 2019                               Respectfully submitted,

                                                     WILLIAM K. HARRINGTON
                                                     United States Trustee for Region 2

                                                     By:    /s/ Kim L. McCabe
                                                            Kim L. McCabe
                                                            Assistant United States Trustee
                                                            Bar No. ct23661

RAMONA D. ELLIOTT                                    WILLIAM K. HARRINGTON
Deputy Director/General Counsel                      United States Trustee for Region 2
P. MATTHEW SUTKO                                     KIM L. McCABE
Associate General Counsel                            Assistant United States Trustee
BETH LEVENE                                          ANDREW D. VELEZ-RIVERA
Trial Attorney                                       Trial Attorney

U.S. Department of Justice                           U.S. Department of Justice
Executive Office for                                 Office of the United States Trustee
 United States Trustees                              Giaimo Federal Building
441 G Street, NW, Suite 6150                         150 Court Street, Room 302
Washington, DC 20530                                 New Haven, CT 06510
Tel: (202) 307-1399                                  Tel: (203) 773-2210
Fax: (202) 307-2397                                  Fax: (203) 773-2217
                                                     Email: kim.mccabe@usdoj.gov




                                                4
 Case 19-03014         Doc 11     Filed 10/09/19        Entered 10/09/19 08:49:27          Page 5 of 5



                                    CERTIFICATE OF SERVICE

        I certify that on October 9, 2019, a copy of the foregoing Designation of Additional Items to be
Included in the Record on Appeal was filed electronically and served by email to all parties by operation
of the Court’s electronic filing system. Parties may access this filing through the Court’s CM/ECF
system.

Dated: October 9, 2019                                   Respectfully submitted,

                                                         WILLIAM K. HARRINGTON
                                                         United States Trustee for Region 2

                                                         By:     /s/ Kim L. McCabe
                                                                 Kim L. McCabe
                                                                 Assistant United States Trustee
                                                                 Bar No. ct23661

RAMONA D. ELLIOTT                                        WILLIAM K. HARRINGTON
Deputy Director/General Counsel                          United States Trustee for Region 2
P. MATTHEW SUTKO                                         KIM L. McCABE
Associate General Counsel                                Assistant United States Trustee
BETH LEVENE                                              ANDREW D. VELEZ-RIVERA
Trial Attorney                                           Trial Attorney

U.S. Department of Justice                               U.S. Department of Justice
Executive Office for                                     Office of the United States Trustee
 United States Trustees                                  Giaimo Federal Building
441 G Street, NW, Suite 6150                             150 Court Street, Room 302
Washington, DC 20530                                     New Haven, CT 06510
Tel: (202) 307-1399                                      Tel: (203) 773-2210
Fax: (202) 307-2397                                      Fax: (203) 773-2217
                                                         Email: kim.mccabe@usdoj.gov




                                                    5
